Nott, J.,
delivered the opinion of tbe court:
This is a claim for commissary supplies. On the part of neither party has any evidence been produced.
The claimant relies upon these facts: A corresponding claim for quartermaster stores was presented to the Quartermaster-General. The claimant was found loyal by that officer; his claim was allowed upon the merits; it was audited at the Treasury, and the award was accepted and paid by Congress. (Act 19th October, 1888, 25 Stat. L., p. 1236.)
To this the counsel for the defendants replies that the findings of the Quartermaster-General in a case before him do not constitute an adjudication upon the fact of loyalty, and that the Government is not bound by that officer’s decision.
It is undoubtedly true that the decision of an executive officer in the ordinary discharge of his official duty has not the judicial element of finality and does not render the question res judicata. Nevertheless, where a claimant, as in this case, never resided in a place where “the rebel force or organization held sway” (Rev. Stat., sec. 1074), and was found loyal by an officer charged with the duty of ascertaining that fact, and the legislative branch of the Government was satisfied with his decision and gave effect to his award, the court does not feel at liberty to wholly disregard the acts and proceedings of two branches of the Government upon the same question, and must hold that these facts constitute a prima facie case of loyalty.
There being no proofs to the contrary, the claimant is entitled to have his loyalty found in this proceeding, and it is found.